Citation Nr: 1325092	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  06-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating greater than 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active naval service from February 1995 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

In August 2010, May 2012, and January 2013 remands, the Board instructed that the Veteran's inextricably intertwined claim of entitlement to additional benefits for this right knee (a temporary 100 percent rating for convalescence under paragraph 30) be adjudicated.  Supplemental statements of the case, dated in November 2012 and April 2013, addressed the issue.  However, these documents are not the appropriate avenue for announcing a decision to the Veteran.  See 38 C.F.R. § 19.31(a) (2012) ("In no case will a [s]upplemental [s]tatement of the [c]ase be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [s]tatement of the [c]ase . . .").  A rating decision is the typical avenue for announcing a decision along with notice of the necessary procedures and time limits to initiate an appeal of the decision.  See, e.g., 38 C.F.R. § 3.103 (2012).  Unfortunately, the matter must therefore be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC should adjudicate the claim for a temporary total disability rating under paragraph 30 for the right knee disability.  Inform the Veteran and his representative of his appellate rights with respect to the decision.  A statement of the case or supplemental statement of the case should not be used to announce the decision.

3.  Then, the RO or the AMC should readjudicate the claim for an increased rating for the right knee disability.  If the benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

